[Cite as State v. Ahmad, 2021-Ohio-1418.]


                                          COURT OF APPEALS
                                        LICKING COUNTY, OHIO
                                      FIFTH APPELLATE DISTRICT


    STATE OF OHIO                                 :   JUDGES:
                                                  :
                                                  :   Hon. Craig R. Baldwin, P.J.
           Plaintiff-Appellee                     :   Hon. John W. Wise, J.
                                                  :   Hon. Patricia A. Delaney, J.
    -vs-                                          :
                                                  :   Case No. 20CA0047
                                                  :
    MALIK AHMAD                                   :
                                                  :
                                                  :
           Defendant-Appellant                    :   OPINION


  CHARACTER OF PROCEEDING:                            Appeal from the Licking County Court of
                                                      Common Pleas, Case No. 16CR437



  JUDGMENT:                                           AFFIRMED




  DATE OF JUDGMENT ENTRY:                             April 22, 2021




  APPEARANCES:


    For Plaintiff-Appellee:                           For Defendant-Appellant:

    WILLIAM C. HAYES                                  MALIK AHMAD, PRO SE
    LICKING CO. PROSECUTOR                            #729-903
    PAULA M. SAWYERS                                  P.O. Box 209
    20 S. Second St., Fourth Floor                    Orient, OH 43146
    Newark, OH 43055
[Cite as State v. Ahmad, 2021-Ohio-1418.]


 Delaney, J.

         {¶1} Appellant Malik Ahmad appeals from the July 8, 2020 Judgment Entry of

 the Licking County Court of Common Pleas overruling his “Motion for Correction of

 Record.” Appellee is the state of Ohio.

                              FACTS AND PROCEDURAL HISTORY

         {¶2} A statement of the facts underlying appellant’s criminal convictions is not

 necessary to our resolution of this appeal and may be found in our opinion at State v.

 Ahmad, 5th Dist. Licking No. 16-CA-92, 2017-Ohio-6991, ¶ 2 [Ahmad I].

         {¶3}     On August 4, 2016, appellant was charged by indictment as follows:

                          Count One: Trafficking in Cocaine, a first-degree felony in

                 violation of R.C. 2925.03(A)(1)(2)(C)(4)(f);

                          Count Two: Trafficking in Cocaine, a fifth-degree felony in

                 violation of R.C. 2925.03(A)(1)(C)(4)(a);

                          Count Three: Trafficking in Cocaine, a fifth-degree felony in

                 violation of R.C. 2925.03(A)(1)(C)(4)(a);

                          Count Four: Possession of Heroin, a fourth-degree felony in

                 violation of R.C. 2925.11(A)(C)(6)(b);

                          Count Five: Tampering with Evidence, a third-degree felony

                 in violation of R.C. 2921.12(A)(1)(B);

                          Count Six: Resisting Arrest; a second-degree misdemeanor

                 in violation of R.C. 2921.33(A)(D);

                          Count Seven: Possession of Marijuana, a minor misdemeanor

                 in violation of R.C. 2925.11(A)(C)(3)(a); and
[Cite as State v. Ahmad, 2021-Ohio-1418.]


                          Count Eight: Possession of Drug Paraphernalia, a fourth-

                 degree misdemeanor in violation of R.C. 2925.14(C)(1)(F)(1).

         {¶4}     Counts One, Two, Four, and Seven carried a forfeiture specification of the

 U.S. currency in the amount of $2,229.00.

         {¶5} Appellant filed a motion to suppress and the matter was scheduled for an

 evidentiary hearing on October 24, 2016.

         {¶6} On that date, the parties appeared before the trial court and the court asked

 appellant whether he intended to change his pleas of not guilty to ones of guilty. (T. 3).

 Appellant responded in the affirmative. (T. 3). The trial court conducted a plea colloquy

 and appellee indicated Counts Two, Three, Five, Seven, and Eight would be dismissed.

 (T. 10).

         {¶7} Appellant entered pleas of guilty to Count One—Possession of Cocaine,

 Count Four—Possession of Heroin, and Count Six—Resisting Arrest. (T. 15, 18).

 Appellee deferred to the trial court as to sentencing. The trial court sentenced appellant

 to a prison term of 8 years upon Count One, 1 year upon Count Four, and 30 days in jail

 upon Count Six. The prison terms upon Counts One and Four were to be served

 consecutively and the jail term upon Count Six was to be served concurrently, for a total

 aggregate prison term of nine years.

         {¶8} Appellant directly appealed from his convictions and sentences, arguing his

 negotiated plea was invalid due to a violation of Crim.R. 11(F), he received ineffective

 assistance of counsel regarding the terms of the negotiated plea, and he received no

 benefit from the negotiated plea. We disagreed and affirmed appellant’s convictions and

 sentence. See, State v. Ahmad, 5th Dist. Licking No. 16-CA-92, 2017-Ohio-6991 [Ahmad
[Cite as State v. Ahmad, 2021-Ohio-1418.]


 I]. We found, e.g., the procedures of Crim.R. 11(F) were followed and the terms of the

 agreement upon which the plea was based were properly stated in open court and on the

 record. Id., ¶ 20.

         {¶9}     During the pendency of the direct appeal, on April 16, 2017, appellant filed

 a motion to withdraw his guilty plea. The trial court overruled the motion by Judgment

 Entry filed May 16, 2017. Appellant attempted to appeal the trial court's May 16, 2017

 Judgment Entry, and we dismissed the appeal for failure to follow Local Rules of Court.

 State v. Ahmad, 5th Dist. Licking No. 17–40.

         {¶10} Appellant then filed a pro se Motion for a Delayed Appeal on September 1,

 2017, and we granted the motion. Appellant argued, e.g., his due process rights were

 violated by the process by which the drugs were weighed; he received ineffective

 assistance of trial counsel; the prosecutor committed prosecutorial misconduct; and his

 guilty pleas were neither knowing nor voluntary. See, State v. Ahmad, 5th Dist. Licking

 No. 17-CA-71, 2018-Ohio-181 [Ahmad II]. We disagreed with appellant’s contentions,

 finding, e.g., his claims regarding the voluntariness of his plea were res judicata. Ahmad

 II, 5th Dist. Licking No. 17-CA-71, 2018-Ohio-181, ¶ 20.

         {¶11} On March 2, 2018, appellant filed a “motion to vacate void/illegal conviction

 and sentence for lack of jurisdiction,” arguing the case against him was not properly

 instituted because no affidavit was filed prior to the filing of the arrest warrant on the

 criminal complaint, and as a result the court did not obtain subject matter jurisdiction. The

 trial court overruled the motion and appellant appealed, this time arguing the trial court

 did not have subject-matter jurisdiction over him. See, State v. Ahmad, 5th Dist. Licking

 No. 18-CA-38, 2018-Ohio-3556 [Ahmad III]. We disagreed with appellant’s arguments,
[Cite as State v. Ahmad, 2021-Ohio-1418.]


 finding appellant failed to timely raise his claim of defect in the institution of prosecution

 in the trial court in accordance with Crim. R. 12, and as such, has waived any error, and

 the 2016 indictment properly instituted the criminal action in the trial court and invoked

 the jurisdiction of the court. Ahmad III, 5th Dist. Licking No. 18-CA-38, 2018-Ohio-3556,

 ¶ 17-18.

         {¶12} On July 1, 2020, appellant filed a Motion for Correction of the Record,

 arguing the trial court incorrectly sentenced him to a prison term of 8 years instead of

 what should have been 3 years. The trial court overruled the motion via Judgment Entry

 dated July 8, 2020.

          {¶13} Appellant now appeals from the trial court’s judgment of July 8, 2020.

         {¶14} Appellant raises one assignment of error:

                                      ASSIGNMENT OF ERROR

         {¶15}      “THE     TRIAL      COURT   ERRED   BY    APPEARING        TO    ACCEPT

 APPELLANT’S NEGOTIATED PLEA AGREEMENT AND THEN DEVIATED FROM THE

 RECOMMENDED SENTENCE OR TERMS WITHIN THE PLEA AT SENTENCING

 WITHOUT PUTTING APPELLANT ON NOTICE DURING THE PLEA HEARING THAT

 IT MIGHT DEVIATE FROM THE RECOMMENDED SENTENCE OR TERMS

 CONTAINED IN THE PLEA AGREEMENT AT THE TIME OF SENTENCING.”

                                            ANALYSIS

         {¶16} Appellant now argues in his fourth appeal that the negotiated plea

 agreement stated he would plead guilty to a “3-year mandatory” and the trial court erred

 in sentencing him to an “8-year mandatory sentence.” We disagree.
[Cite as State v. Ahmad, 2021-Ohio-1418.]


          {¶17} We note this case comes to us on the accelerated calendar. App.R. 11.1,

 which governs accelerated calendar cases, provides in pertinent part:

                  (E) Determination and judgment on appeal.

                          The appeal will be determined as provided by App. R. 11.1. It

                  shall be sufficient compliance with App. R. 12(A) for the statement of

                  the reason for the court's decision as to each error to be in brief and

                  conclusionary form.

                          The decision may be by judgment entry in which case it will

                  not be published in any form.

          {¶18} One of the important purposes of the accelerated calendar is to enable an

 appellate court to render a brief and conclusory decision more quickly than in a case on

 the regular calendar where the briefs, facts, and legal issues are more complicated.

 Crawford v. Eastland Shopping Mall Association, 11 Ohio App.3d 158 (10th Dist.1983).

          {¶19} This appeal shall be considered in accordance with the aforementioned

 rules.

          {¶20} First, appellant’s latest round of arguments is barred by res judicata. Res

 judicata is defined as “[a] valid, final judgment rendered upon the merits bars all

 subsequent actions based upon any claim arising out of the transaction or occurrence

 that was the subject matter of the previous action.” Grava v. Parkman Twp., 73 Ohio St.3d

 379, 1995–Ohio–331, syllabus; see also, State v. Perry, 10 Ohio St.2d 175 (1967). Res

 judicata also implicitly prohibits a petitioner from “re-packaging” evidence or issues that

 either were, or could have been, raised in the context of the petitioner's trial or direct

 appeal. State v. Snyder, 5th Dist. Tuscarawas No. 2015AP070043, 2016-Ohio-832, ¶ 27,
[Cite as State v. Ahmad, 2021-Ohio-1418.]


 citing State v. Lawson, 103 Ohio App.3d 307, 315, 659 N.E.2d 362 (12th Dist. 1995). This

 means that the evidence relied upon must not be evidence that was in existence or

 available for use at the time of trial or direct appeal, and finally, cannot be merely

 cumulative of the evidence already presented. Id. at 315; State v. Bates, 5th Dist.

 Guernsey No. 18CA11, 2018-Ohio-3632, ¶ 22.

         {¶21} Appellant challenged the terms of his sentence in Ahmad I, supra, and has

 not raised any new argument which could not have been raised in the first direct appeal.

 The argument is now barred by the doctrine of res judicata. State v. Harper, 160 Ohio

 St.3d 480, 2020-Ohio-2913, 159 N.E.3d 248, ¶ 41, citing State v. Were, 120 Ohio St.3d

 85, 2008-Ohio-5277, 896 N.E.2d 699, ¶ 7 and State v. Szefcyk, 77 Ohio St.3d 93, 95, 671

 N.E.2d 233 (1996).

         {¶22} Furthermore, the merits of appellant’s argument are not supported by the

 record of the instant case. As appellee points out, there was no joint recommendation as

 to sentencing; appellee deferred to the trial court. Ahmad I, supra, at ¶ 10; T. 23. Even

 if a different negotiated plea agreement existed, sentencing is within the sound discretion

 of the trial court and the trial court is not bound by a recommendation proffered by

 appellee. State v. Hartrum, 5th Dist. Licking No. 14-CA-106, 2015-Ohio-3333, ¶ 14,

 internal citations omitted. Appellant’s sentences are within the statutory authorized

 ranges for felonies of the first and fourth degree, and a misdemeanor of the second

 degree. We fail to find error in the trial court’s imposition of sentence.

         {¶23} Appellant further implies the trial court agreed to merge some of the

 offenses with his citation to State v. Gray-Cole, 8th Dist. Cuyahoga No. 105573, 2018-

 Ohio-1293, ¶ 9, in which a trial court agreed to merge certain offenses upon sentencing
then failed to do so, without warning the defendant there would be deviation from the

merger agreement. No such agreement exists in the instant case and appellant’s cited

authority is inapplicable.

       {¶24} We therefore find the trial court did not err in overruling appellant’s motion

to correct the record, and his sole assignment of error is overruled.

                                      CONCLUSION

       {¶25} Appellant’s sole assignment of error is overruled and the judgment of the

Licking County Court of Common Pleas is affirmed.

By: Delaney, J.,

Baldwin, P.J. and Wise,

John, J., concur.